IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
SEBASTIAN MUNOZ,

             Appellant,

 v.                                               Case No. 5D15-3873

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 2, 2017

Appeal from the Circuit Court
for Orange County,
Christi L. Underwood, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Samuel A. Perrone,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. Spencer v. State, 196 So. 3d 400 (Fla. 2nd DCA 2016).




PALMER and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.